Name: Commission Implementing Regulation (EU) 2016/2262 of 15 December 2016 amending for the 257th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  international trade;  civil law
 Date Published: nan

 16.12.2016 EN Official Journal of the European Union L 342/22 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2262 of 15 December 2016 amending for the 257th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the ISIL (Da'esh) and Al-Qaida organisations (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 12 December 2016, the Sanctions Committee of the United Nations Security Council decided to add one natural person to the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2016. For the Commission, On behalf of the President, Acting Head of the Service for Foreign Policy Instruments (1) OJ L 139 29.5.2002, p. 9. ANNEX In Annex I to Regulation (EC) No 881/2002 the following entry shall be added under the heading Natural persons: Rustam Magomedovich Aselderov (original script: Ã Ã Ã Ã Ã °Ã ¼ Ã Ã °Ã ³Ã ¾Ã ¼Ã µÃ ´Ã ¾Ã ²Ã ¸Ã  Ã Ã Ã µÃ »Ã Ã ´Ã µÃÃ ¾Ã ²) (alias (a) Abu Muhammad (original script: Ã Ã ±Ã  Ã Ã Ã Ã °Ã ¼Ã ¼Ã °Ã ´), (b) Abu Muhammad Al-Kadari (original script: Ã Ã ±Ã  Ã Ã Ã Ã °Ã ¼Ã ¼Ã °Ã ´ Ã Ã »Ã -Ã Ã °Ã ´Ã °ÃÃ ¸), (c) Muhamadmuhtar (original script: Ã Ã Ã Ã °Ã ¼Ã °Ã ´Ã ¼Ã Ã Ã Ã °Ã). Date of birth: 9.3.1981. Place of birth: Iki-Burul Village, Iki-Burulskiy District, Republic of Kalmykia, Russian Federation. Nationality: Russian Federation. Passport no.: Russian passport number 8208 No. 555627, issued by Leninskiy Office, Directorate of the Federal Migration Service of the Russian Federation for the Republic of Dagestan. Date of designation referred to in Article 7d(2)(i): 12.12.2016.